Citation Nr: 1709199	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO. 11-09 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right leg disorder, to include osteoarthritis of the knee. 

2. Entitlement to service connection for a left leg disorder, to include osteoarthritis of the knee. 

3. Entitlement to service connection for pes planus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

By way of background, the RO had denied service connection for a right leg disorder, a left leg disorder, and pes planus, originally claimed in October 2008. After the Veteran appealed, the Board remanded for a current exam and opinion, to include whether the pes planus, which existed prior to service, had been aggravated during service. 

In October 2015, the Veteran testified before a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) convened at the RO. A transcript of the hearing is included in the Veteran's electronic claims file. 

The Board remanded the issues on appeal for additional development in January 2016. As VA has obtained the relevant VA treatment records, provided a VA exam, and provided an opinion in conjunction with the Veteran's claim, the Board finds the directives having been substantially complied with, and the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS) and Virtual VA.



FINDINGS OF FACT

1. The Veteran's right leg disorder, diagnosed as osteoarthritis of the knee, did not manifest in service or within one year after separation from active service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease, or to have been caused or aggravated by another service-connected disability.

2. The Veteran's left leg disorder, diagnosed as osteoarthritis of the knee, did not manifest in service or within one year after separation from active service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease, or to have been caused or aggravated by another service-connected disability.

3. The Veteran's pre-existing pes planus disability was clearly and unmistakably not aggravated beyond its natural progression during service.


CONCLUSIONS OF LAW

1. A left leg disability, including osteoarthritis of the knee, was not incurred or aggravated by service, may not be presumed to have been incurred therein, and is not otherwise related to service.  38 U.S.C.A. § 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2. A right leg disability, including osteoarthritis of the knee, was not incurred or aggravated by service, may not be presumed to have been incurred therein, and is not otherwise related to service.  38 U.S.C.A. § 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3. Pre-existing bilateral pes planus was not aggravated by service, and is not otherwise related to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in February 2009, prior to the initial unfavorable adjudication in May 2009. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, and the evidence the Veteran must provide. Although the notice did not explain how disability ratings and effective dates are determined, the Board finds that there is no prejudice due to this error, as service connection has not been established, and there is no rating or effective date to set. Additional VCAA notice letters were sent in April 2009 and January 2011. The Board finds VA has met its duty to notify.


B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency. 38 C.F.R. § 3.159(c)(2). In June 2014, VA provided notice to the Veteran of the identity of the records that could not be obtained, the efforts made to obtain the records, a description of further actions VA will take, and notice that the Veteran is ultimately responsible for submitted the records. 38 C.F.R. § 3.159(e). No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required). The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

In this case, the Veteran was provided with a new VA examination in April 2016. The examination was adequate because the examiners involved considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations, and provided sufficient supporting rationales for the opinions. VA also obtained an opinion concurrently with the exams in April 2016, which was based on a thorough review of the claims file and included a well-reasoned supporting rationale. Additionally, in response to the Veteran's assertions in his claim, VA also attempted to obtain medical records from the Martin Army Community Hospital, the main medical facility at Fort Benning where the Veteran was stationed during his active service. While no additional medical records were obtained from that request, VA already has the entire service treatment record of the Veteran in the electronic claims file. Based on the foregoing, the Board finds the examination reports and medical opinion to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for service connection for left leg disorder, right leg disorder, and pes planus. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. Following the hearing, the case was remanded in order to obtain additional treatment records and to afford the Veteran a VA examination. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

Since VA has obtained all relevant identified records and provided an adequate medical examination and opinion, its duty to assist in this case is satisfied.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, such as arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id. See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 
38 U.S.C.A. § 1111.

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service. The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. 38 C.F.R. § 3.306(b). See also VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Additionally, a pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Where the pre-service disability underwent an increase in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation. 38 C.F.R. § 3.306(b). This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. Due regard will be given the places, types, and circumstances of service and particular consideration will be accorded hardships of service. Id. 

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Veteran contends he is entitled to service connection for a right leg disorder, a separate left leg disorder, and for bilateral pes planus. The Board will first address the claim of service connection for each leg disability, followed by the claim for service connection for pes planus, since the analysis will differ.

Service Connection Analysis for Right Leg Disorder and Left Leg Disorder

As will be explained in detail herein, the preponderance of the evidence is against a finding that there is either a current right leg disorder or left leg disorder that is related to service or a service-connected disability. While the Veteran experienced an injury to each leg during active service, at different times in different circumstances, and the Veteran has a current diagnosis in each leg of osteoarthritis, the record does not demonstrate a causal relationship between the present disability and the disease or injury incurred or aggravated during service, and thus these two claims, for a right leg disability and a left leg disability, fail for a lack of nexus.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). 
  
The Veteran's February 1974 entrance medical exam is negative for either right leg disorders or left leg disorders of any kind, and the Veteran has asserted no such claims in any lay evidence to the contrary. 

The Veteran's service treatment records showed an entry during the Veteran's first year of active service, where the Veteran had complaints of left leg pain in August 1975.  The medical provider diagnosed left knee patellofemoral pain and syndrome, and pain relievers were provided to the Veteran. X-rays were negative at the time. There was no further mention of a left leg injury or disorder for the remainder of the Veteran's active service in the service treatment records. There was no mention of any left leg disorder or treatment in the separation medical exam, and there was no mention in any medical record or lay statement of a left leg injury or complaint in the year following active service.

The service treatment records show two different treatments for a right leg injury relating to the same event. In November 1975, the Veteran complained of pain and swelling in the right thigh for an injury after falling in a basketball game. X-rays were taken and were negative. In December 1975, the Veteran complained of right knee pain relating back to the basketball injury, and was diagnosed with a bruised hip and chondromalacia. There was no further mention of the right knee in the service treatment records. The separation medical exam was negative for any diagnoses or complaints related to that right thigh injury or any other right leg disorder. There was no mention in any medical record or lay statement of a right leg injury or complaint in the year following active service.

From the time the Veteran left active service, in February 1977, through the date of the original claim in October 2008 for a right leg injury and a left leg injury, there is only one instance of a complaint and treatment relating to either leg.  In November 2004, the Veteran complained of "right lower extremity pain."  VA took X-rays, which "were without evidence of fracture, dislocation, or other significant bony abnormality."  There are no available medical records or other evidence of the kind that the Veteran was treated for any injuries or complaints of either the right leg or the left leg besides that one treatment in 2004.

In response to a Board remand of January 2016, VA provided an exam in April 2016 to assess and diagnose any disorders related to each leg and the feet. The examiner rendered a diagnosis of mild osteoarthritis of the knee joint in each leg, right and left, but opined that it is less likely (less than 50 percent probability) that the leg condition for either leg is related to the Veteran's active military service. No medical exam, VA or private, had previously diagnosed osteoarthritis in the Veteran. The examiner explained that besides a single complaint of thigh pain in a 2004 record, with no record of diagnosis or follow-on treatment beyond negative X-rays, there is no medical record or lay evidence of any osteoarthritis or any other right or left leg disorder since the in-service August 1975 right leg sports injury or report of left leg pain in November 1975. The exam at the Veteran's separation in 1977 did not note any observations about any leg disorder, right or left. The VA examiner in April 2016 opined that this separation of time and lack of continuity of either complaints or treatment, along with evidence-based literature provides that the Veteran's osteoarthritis condition was at least as likely as not (greater than a 50 percent probability) an age-related condition, and not related to military service.
  
The Board notes the Veteran's current diagnosis of osteoarthritis in each knee, and this establishes the first element of service connection, the existence of a current disability. The second element, an in-service incurrence or aggravation of a disease or injury, is indicated by the Veteran's complaints and treatment for a right leg injury in August 1975 and his complaint and treatment for a left leg injury in November 1975. However, the third element, a causal relationship between the present disability and the disease or injury incurred or aggravated during service, has not been met. Any favorable evidence of a causal link between an in-service injury and the Veteran's current condition consists solely of the Veteran's assertions. There is no medical evidence, whether from VA or private sources, that indicates any causal nexus between the currently diagnosed osteoarthritis and a related event in military service or within one year following active service. While the Veteran is entirely competent to report his symptoms, he has presented no probative clinical evidence of a nexus between his current condition and his military service. The medical evidence of record suggests that there is no medical link between the Veteran's current leg diagnoses and any incident in service.

The Veteran has indicated in his claim and in lay statements supporting his claim that he has generalized pain in each leg, symptoms he is capable of describing. However, as a lay person, he is not competent to associate any of his claimed symptoms of a generalized pain condition to an in-service injury because he lacks the specific medical training to provide a competent opinion. Jandreau, 492 F.3d at 1377. See also 38 C.F.R. § 3.159(a)(1). Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus. As there is no competent and credible lay evidence concerning the issue of nexus, the issue must be determined based on the medical evidence of record.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology. However, the Veteran's diagnosed osteoarthritis was not manifested in active service or within a year of service separation. 

In weighing the medical and lay evidence of record, the Board finds the preponderance of the evidence is against finding that the Veteran's left leg disorder or right leg disorders are related to his active duty service. While there is some favorable evidence, the Veteran's lay statements, the Board has placed greater probative weight on the negative opinion set forth in the 2016 VA examination reports, rendered by a competent medical provider, that do not establish an etiological link between the Veteran's claimed right leg and left leg disorders as outlined above and active military service. The medical opinions outweigh the Veteran's lay contentions. To the extent the Veteran has indicated his symptoms have been consistent since service, his statements are in conflict with the medical evidence of record. The evidence of record contains some ongoing complaints of general aches and pain over the years, and there is now a current diagnosis of osteoarthritis in each knee, but there was no in-service diagnosis or treatment for relevant symptoms. Most critically in fact, the Veteran denied any such complaints at his separation examination. 

Moreover, the record does not contain reliable medical evidence which relates the claimed current condition to any injury or disease in service. In this regard, the Court of Veterans Claims has said that a symptom alone, like pain, is not a disability for VA compensation purposes. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). Although the Veteran has established a current disability, the preponderance of the evidence is against finding the Veteran's claimed right leg disorder or left leg disorder is causally related to his service. Since the preponderance of evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. 
As a result, service connection for either a right leg disorder or a left leg disorder, including osteoarthritis of the knee diagnosed in each, is not warranted. 

Service Connection Analysis for Pes Planus

The Veteran maintains he is entitled to service connection for bilateral pes planus. He asserts his bilateral pes planus was aggravated by his military service, in that he was on his feet, including hard concrete surfaces, for long periods of time.

Moderate and asymptomatic bilateral pes planus was noted on the Veteran's February 1974 examination for entry to service. Therefore, the Veteran is not entitled to presumption of soundness at entry because his pes planus preexisted his active service. However, the Veteran does assert that his condition was aggravated by active service. In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

Here, VA diagnosed the Veteran in an April 2016 exam with bilateral pes planus, hallux rigidus, plantar fasciitis, and degenerative arthritis of the great toes. The Board notes the Veteran's entrance exam found asymptomatic bilateral pes planus, in February 1974. However, there is no mention of pes planus in the Veteran's service treatment records during his active service or the period one year beyond the end of active service. The February 1977 exit examination is also silent for any foot condition. A review of VA treatment records shows foot surgeries in March 2009 and December 2012 that were unrelated to bilateral pes planus; there are no other reports or findings in any medical record of evidence related to pes planus in the intervening 32 years from the end of active service to the first foot surgery in 2009. (The medical record indicates the Veteran has had cheilectomies on each foot, treating a diagnosed condition of hallux rigidis, arthritis of the big toe.)

The VA examiner opined in April 2016 that the bilateral pes planus foot condition was less likely than not (less than 50 percent probability) to be related to active military service, and that the preexisting condition of bilateral pes planus was not aggravated beyond natural progression as a result of military service. The VA examiner also opined that the Veteran's current foot conditions to include the preexisting pes planus are more than likely related to the extensive time the Veteran currently spends on his feet as a nursing assistant, rather than military service 43 years ago.

The Board finds the opinions expressed in the April 2016 VA examination report to be of significant probative value. The opinions expressed were based on review of the claims file, in-service and post-service treatment records, and the Veteran's representations. The Board acknowledges that the examiner did not use the phrase "clear and unmistakable" with respect to whether the Veteran's pes planus disability was permanently aggravated by service. The rationale, however, clearly demonstrates that the examiner found that the Veteran had a preexisting pes planus disability that was not permanently aggravated by service, based on the evidence that during service the Veteran received no treatment for pes planus in any way, that at the time of discharge the Veteran reported no issues with his feet in any way and was in good health and taking no medication, and that he had a normal medical examination at separation, absent of any mention of any foot symptoms or disorders of any kind. In light of the foregoing, while not using the term "clear and unmistakable," the Board finds that it is undebatable that the examiner found that there was no aggravation of the Veteran's pes planus in service. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).

As noted above, the underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation. In this case, there is no objective evidence that even the symptoms worsened during service. Indeed, the Veteran reported both at entrance and separation that he was in good health and not taking any medications. Thus, the evidence of record supports the conclusion that a permanent aggravation of a preexisting pes planus disability did not occur. See Jensen, 4 Vet. App. at 306-07; Green, 1 Vet. App. at 323; Hunt, 1 Vet. App. at 297.

Therefore, in summary, the Board finds that the credible and probative evidence of record clearly and unmistakably shows that the Veteran's pes planus disability preexisted service and was not aggravated therein. For this reason, the Board finds that service connection for pes planus is denied.

	(CONTINUED ON NEXT PAGE)











ORDER

Service connection for right leg disorder, to include osteoarthritis of the knee, is denied.

Service connection for left leg disorder, to include osteoarthritis of the knee, is denied.

Service connection for bilateral pes planus is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


